Judgment unanimously affirmed. Memorandum: Defendant’s conviction of arson in the fourth degree (Penal Law § 150.05 [1]) and lesser crimes is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see, People v Weiss, 269 AD2d 267, 268, lv denied 94 NY2d 954; People v McCaskill, 144 AD2d 496, 497; see generally, People v Bleakley, 69 NY2d 490, 495). The sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J. — Arson, 4th Degree.) Present — Wisner, J. P., Hurlbutt, Kehoe and Burns, JJ.